DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 10 November, 2021.
Claims 1, 8 and 15 have been amended.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Claims are Directed to a Judicial Exception without Significantly More
The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer-implemented method, comprising:
obtaining first medical imaging data of a first imaging type as source imaging data, the first imaging data includes a single first medical image;
identifying a second imaging type to be generated from the source imaging data; 
identifying a parameter set for the second imaging type, the parameter set including parameters representing attributes of the second imaging type and parameters of a target imaging device;
modeling a set of second medical imaging data of the second imaging type from the medical imaging data of the first imaging type based on the parameter set, the set of second medical imaging data modeled using a plurality of values for the parameter set to emulate differing capture settings of the target imaging device; and 
generating a set of synthetic images from the first medical imaging data based on the modeled set of second medical imaging data, the set of synthetic images having the second imaging type and generated to a specification defined, at least in part, by the plurality of values for the parameter set.
Claim 15 recites medium with instructions executed by a processor, and Claim 8 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, and a method which are included in the statutory categories of invention.

STEP 2A PRONG ONE
The claims recite the abstract idea of:  
modeling a set of second medical imaging data of the second imaging type from the medical imaging data of the first imaging type based on the parameter set, the set of second medical imaging data modeled using a plurality of values for the parameter set to emulate differing capture settings of the target imaging device; and 
generating a set of synthetic images from the first medical imaging data based on the modeled set of second medical imaging data, the set of synthetic images having the second imaging type and generated to a specification defined, at least in part, by the plurality of values for the parameter set.
The claims, as illustrated by Claim 1, also recite a mathematical formula or relationship. The claims model imaging data of a second type from imaging data of a first type and generate synthetic images based on the modeled imaging data. The specification discloses that the synthetic images are generated by “converting” the first image (0025, 0027 as published) using forward projection analytical models or statistical methods (0029). A forward projection model is a mathematical model of physical data acquisition process, and is a well-known technique. As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
obtaining first medical imaging data of a first imaging type as source imaging data, the first imaging data includes a single first medical image;
identifying a second imaging type to be generated from the source imaging data; 
identifying a parameter set for the second imaging type, the parameter set including parameters representing attributes of the second imaging type and parameters of a target imaging device.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining first medical image data is an extra-solution data gathering step. Similarly, identifying second imaging type and parameters are disclosed as being user selection on a GUI. As above, gathering data about the type of image type to convert to, and its related parameters is an extra-solution data gathering step that does not add a meaningful limitation to the abstract Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract conversion process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract conversion process. Obtaining or receiving information such as images and user selections, are well-understood, routine and conventional computer functions – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer/processor and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of imaging types (2, 3, 7, 9, 10, 14, 16, 17, 20); those that recite additional abstract ideas including: generating and inserting imaging attributes/abnormalities into images (4, 5, 11, 12, 18, 19); converting a first dimensionality to a second dimensionality (6, 13); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the Claims 8 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6 – 10, 13 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han: (US PGPUB 2019/0362522 A1) in view of Ellinwood et al.: (US PGPUB 2010/0091950 A1).
CLAIMS 1, 8 and 15
Han discloses a system and method for generating synthetic medical images that includes the following limitations:
A computer-implemented method; ( Han 0010), 
comprising:
obtaining first medical imaging data of a first imaging type as source imaging data, the first imaging data includes a single first medical image; (Han 0010, 0046, 0054, 0087);
identifying a second imaging type to be generated from the source imaging data; (Han 0010, );
identifying a parameter set for the second imaging type, the parameter set including parameters representing attributes of the second imaging type and parameters of a target imaging device; (Han 0010, 0051);
modeling a set of second medical imaging data of the second imaging type from the medical imaging data of the first imaging type based on the parameter set, and; generating a set of synthetic images from the first medical imaging data based on the modeled set of second medical imaging data, the set of synthetic images having the second imaging type and generated to a specification defined, at least in part, by the plurality of values for the parameter set; (Han 0010, 0040, 0082 – 0088, 0093).
Han discloses a system and method for generating synthetic images using a model (i.e. modeling a set of second imaging data) from an origin image. The origin image may be acquired from, and contain the characteristics of, a first imaging modality. Similarly, the synthetic images represent images that could be acquired from, and contain the characteristics of, a selected second imaging modality. Han is not limited with respect to the imaging modality of the first image or the second image. 
With respect to the following:
the set of second medical imaging data modeled using a plurality of values for the parameter set to emulate differing capture settings of the target imaging device; (Ellinwood 0010, 0014, 0017, 0034 – 0037, MonkeyMOM34$0052, 0055 - 0063). 
Han does not expressly disclose simulated images using parameters that emulate different capture settings; however Ellinwood does. Ellinwood discloses a system and method that includes obtaining one clinic image taken under baseline exposure conditions and generating a set of simulation images where each simulation images represents reduced exposure conditions – i.e. different capture settings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the synthetic image generation system of Han so as to have included generating a set of simulated images using values that emulate different capture settings, in accordance with the teaching of Ellinwood, in order to allow the selection of the image having the lowest radiation exposure and acceptable diagnostic quality.
CLAIMS 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20
The combination of Han/Ellinwood discloses the limitations above relative to Claims 1, 8 and 15. Additionally, Han discloses the following limitations:
wherein the first imaging type is distinct from the second imaging type, the first imaging type being volumetric computerized tomography scan data and the second imaging type being tomosynthesis x-ray/x-ray data; (Han 0010);
wherein modeling the second medical imaging data converts a first dimensionality of the first medical imaging data to a second dimensionality of the second medical imaging data; wherein the first medical imaging data is three-dimensional imaging data and the second medical imaging data is two-dimensional imaging data; (Han 0010).
.
Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han: (US PGPUB 2019/0362522 A1) in view of Ellinwood et al.: (US PGPUB 2010/0091950 A1).
CLAIMS 4, 5, 11, 12, 18 and 19
The combination of Han/Ellinwood discloses the limitations above relative to Claims 1, 8 and 15. With respect to the following limitations:
generating one or more imaging attributes for the second medical imaging data; and inserting the one or more imaging attributes into one or more synthetic images of the set of synthetic images; wherein the one or more imaging attributes represent one or more medical imaging abnormalities; (Ellinwood 0036).
Ellinwood discloses generating synthetic images using different acquisition parameters including introducing noise – i.e. an imaging attribute representing one or more medical imaging abnormalities - to degrade the image content. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the synthetic image generation system of Han so as to have included generating a set of simulated images including attribute representing imaging abnormalities, in accordance with the teaching of Ellinwood, in order to allow the selection of the image having the lowest radiation exposure and acceptable diagnostic quality.
Response to Arguments
The U.S.C. 101 Rejection
Applicant’s argument filed 10 November, 2021 with respect to the U.S.C. 101 Non-
Applicant's arguments filed 10 November, 2021 with respect to the U.S.C. 101 Judicial Exception Rejection have been fully considered but they are not persuasive. Applicant assert that the claims do not contain a mathematical formula. Examiner disagrees. The recited “modeling” is disclosed as “converting” an image of a first type to an image of a second type using “analytical models or statistical methods”. Further, the October 2019 Guidance expressly instructs that a “’Mathematical Calculation’ is a mathematical operation or an act of calculating using mathematical methods to determine a variable or number”. The Guidance instructs that a claim does not have to recite the word “calculating”, for example, “determining” a variable or “performing” a mathematical operation maybe considered mathematical calculations. Examples include SAP – “performing a resampled statistical analysis to generate a resampled distribution”. “Modeling” image data to convert from one form to another is a mathematical operation. In particular, the forward projection analytical model is a mathematical model of physical image data.
Applicant notes the specifications reference to “data augmentation” – i.e. inserting imaging attributes that represent abnormalities as recite in the dependent claims. Nonetheless, just as in the converting an image from one form to another is performed using mathematical calculations, the addition of imaging attributes is performed using “calculations” (0036). 
Applicant further argues that the claims integrate any abstract idea into a practical application by improving “data collection, data generation and generation of computer learning models by reducing ‘time, expense and computing cycles in collecting medical images and Guidance requires evaluating the specification to determine if the disclosure provides sufficient detail such that one of ordinary skill in the art would recognize the claimed invention as providing the improvement. Here, the specification explicitly sets forth the improvement in a conclusory manner – i.e. a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art. Nothing in the specification provides any details as to how computing cycles are reduced, beyond that assertion in paragraph 0016.
The U.S.C. 102/103 Rejection
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forward and backprojection model”; Y. Levakhine teaches that forward projection models are mathematical models.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 7 January, 2022